Rose, J.
*1170We affirm. The four-month statute of limitations period to challenge the administrative determination here began to accrue on July 29, 2009, when petitioner was first informed that his request to rescind the modified consent order was denied (see CPLR 217 [1]; Matter of Adams v Carrion, 85 AD3d 1517, 1518 [2011], lv denied 17 NY3d 717 [2011]). The rejection of petitioner’s request on that date reflected a definitive position, it was final and binding, and no further administrative steps were available to petitioner (see Matter of Best Payphones, Inc. v Department of Info. Tech. & Telecom, of City of N.Y., 5 NY3d 30, 34 [2005]; Matter of Essex County v Zagata, 91 NY2d 447, 453 [1998]). As this proceeding was not commenced within four months of the denial of petitioner’s request, Supreme Court properly granted the motion to dismiss (see Belmonte v Saratoga Youth Hockey, Inc., 18 AD3d 1065, 1066 [2005]; Matter of Saraf v Vacanti, 223 AD2d 836, 837-838 [1996]). Petitioner’s remaining arguments are unavailing.
Mercure, A.P.J., Lahtinen, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed, without costs.